     Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 1 of 7 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARTIN SHKRELI,                              :
                                             :
                      Plaintiff,             :   CIVIL ACTION
                                             :
               v.                            :
                                             :   Case No. 1:19-cv-5084
                                             :
LEE YAFFE                                    :
                                             :   Jury Trial Demanded
                      Defendant.             :
                                             :

       Martin Shkreli, through his undersigned counsel, files this Complaint against Lee

Yaffe for fraud.

       The origins of this dispute began in 2007 when George Yaffe, at the

recommendation and advice of his son, Lee Yaffe, made a $100,000 investment in Mr.

Shkreli’s “Elea” hedge fund. As experienced investors, both George and Lee Yaffe knew

there is no guarantee of a return on an investment in a hedge fund, one of the riskiest

vehicles for investing. After George Yaffe lost his investment in Elea, Lee Yaffe talked

Mr. Shkreli into making a promissory note for $250,000 to George Yaffe for the lost

investment. Although he had no legal obligations to pay any money to George Yaffe, Mr.

Shkreli was persuaded into making a note by Lee Yaffe, who insisted that paying George

Yaffe was the “right thing” to do and that Mr. Shkreli should “man up.”

       Mr. Shkreli, who looked up to Lee Yaffe (18 years Mr. Shkreli’s senior) at the time,

accepted Lee Yaffe’s advice and made a note for $250,000 to George Yaffe. Mr. Shkreli’s

reliance on Lee Yaffe’s advice was understandable. Lee Yaffe was a founder and longtime
        Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 2 of 7 PageID #: 2



principal of Leerink Swann, LLC, a premier healthcare investment bank. Although no

longer with Leerink Swann, Lee Yaffe remained involved in the healthcare industry and

enjoyed advising Mr. Shkreli about the healthcare industry. Mr. Shkreli had recently

started Retrophin, Inc., a then upcoming public biopharmaceutical company, and was

receptive to advice from Lee Yaffe relating to the healthcare industry and investments.

        As a result, Mr. Shkreli made the promissory note in favor of George Yaffe for

$250,000 (more than double George Yaffe’s investment). The promissory note was invalid

as a matter of New York law because it was given for no consideration and was not given

as payment of an antecedent obligation or debt. The promissory note was the product of

fraudulent representation made by Lee Yaffe that Mr. Shkreli must do the “right thing.”

Lee Yaffe, a sophisticated investor and longtime broker who spent many years on Wall

Street, knew Mr. Shkreli did not owe George Yaffe anything. The promissory note also

included a usurious compound interest provision that is invalid under New York law.

        Despite the illegality of the promissory note, Lee Yaffe directed his father George

Yaffe to start an action to collect on the note. The New York state court entered a default

judgment in the amount of $420,000. As a result of Lee Yaffe’s fraud, Mr. Shkreli has a

$420,000 judgement against him.

                                          Parties

        1.    Martin Shkreli is an adult individual who is domiciled in New York, New

York.

        2.    Lee E. Yaffe is an adult individual who resides in Delray Beach, Florida.



                                             2
       Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 3 of 7 PageID #: 3



                                  Jurisdiction and Venue

        3.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332, as Mr.

Shkreli seeks damages in this civil action in excess of $75,000 and complete diversity of

citizenship exists between Mr. Shkreli and Lee Yaffe.

        4.       Personal jurisdiction over Defendant is proper in this Court because the

events giving rise to the matter in controversy, and the harm suffered by Mr. Shkreli, a

New York resident, occurred in New York.

        5.       Venue is proper in this district under 28 U.S.C. § 1391(b)(2) since a

substantial part of the events and omissions giving rise to Mr. Shkreli’s claims occurred in

this district.

                                    Factual Background

        6.       On or around March 30, 2007, George Yaffe entered into an investment

agreement with Elea Alpha LP (“Elea Alpha”), a Delaware limited partnership, and Elea

Investors LLC (“Elea Investors”), a Delaware limited liability company that was the

general partner of Elea Alpha.

        7.       Under the terms of the investment agreement, George Yaffe invested

$100,000 in Elea Alpha, a small New York-based hedge fund which invested in biotech

and healthcare companies. A copy of the investment agreement is attached as Exhibit “A.”

        8.       Mr. Shkreli was the founding and managing member of Elea Alpha and Elea

Investors, as well as Elea Capital Management, LLC (“Elea Capital”) and Elea Partners LP

(“Elea Partners”) (collectively, Elea Alpha, Elea Investors, Elea Capital and Elea Partners

are referred to as the “Elea Fund”).

                                              3
        Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 4 of 7 PageID #: 4



        9.    George Yaffe was introduced to Mr. Shkreli by his son, Lee Yaffe, who was

professionally acquainted with Mr. Shkreli. Specifically, Lee Yaffe was an informal

advisor to Mr. Shkreli, who looked up to Lee Yaffe.

        10.   Before, during, and after George Yaffe invested in the Elea Fund, Lee Yaffe

advised Mr. Shkreli frequently about investment ideas in the healthcare sector.

        11.   Lee Yaffe oversaw George Yaffe’s investment in the Elea Fund. Lee Yaffe

advised George Yaffe regarding George Yaffe’s investment in the Elea Fund, and

recommended he make such investment.

        12.   The Elea Fund was unsuccessful and was discontinued by Mr. Shkreli in late

2007.

        13.   As a result of the Elea Fund’s poor performance, George Yaffe lost the

$100,000 investment.

        14.   Despite the Elea Fund’s poor performance, Mr. Shkreli and Lee Yaffe

remained on good terms and in contact from 2007 through 2012.

        15.   After George Yaffe lost his investment in Elea, Lee Yaffe talked Mr. Shkreli

into making a promissory note for $250,000 to George Yaffe for the lost investment.

        16.   Mr. Shkreli, who looked up to Lee Yaffe (18 years Mr. Shkreli’s senior) at

the time, accepted Lee Yaffe’s insistent “advice” that Mr. Shkreli must “do the right thing”

and made a note for $250,000 to George Yaffe. A copy of the promissory note is attached

as Exhibit “B.”




                                             4
      Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 5 of 7 PageID #: 5



       17.     Although he had no legal obligations to pay any money to George Yaffe, Mr.

Shkreli made the note based on Lee Yaffe’s representation that paying George Yaffe was

the “right thing” to do and that Mr. Shkreli should “man up.”

       18.     Mr. Shkreli’s reliance on Lee Yaffe’s persistent advice was understandable.

Lee Yaffe was a founder and longtime principal of Leerink Swann, LLC, a premier

healthcare investment bank.

       19.     Although no longer with Leerink Swann at the time, Lee Yaffe remained

involved and connected in the healthcare industry and advised Mr. Shkreli about the

healthcare industry.

       20.     Mr. Shkreli, who had recently started Retrophin, Inc., a then upcoming public

biopharmaceutical company, was receptive to advice from Lee Yaffe, especially any advice

relating to the healthcare industry and investments. Mr. Shkreli also appreciated Lee

Yaffe’s many connections in the healthcare industry, which Lee Yaffe frequently touted to

Mr. Shkreli.

       21.     As a result, Mr. Shkreli made the $250,000 promissory note in favor of

George Yaffe.

       22.     The promissory note was invalid as a matter of New York law because it was

given for no consideration. In other words, the promissory note was the product of

fraudulent representation made by Lee Yaffe that Mr. Shkreli do the “right thing,”

especially if Mr. Shkreli were to remain a respected figure in the healthcare industry.

       23.     The promissory note also included a usurious compound interest provision

that is invalid under New York law.

                                             5
      Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 6 of 7 PageID #: 6



       24.     Despite the illegality of the promissory note, Lee Yaffe directed his father

George Yaffe to start an action to collect on the note. The New York state court entered a

default judgment in the amount of $420,000, which is the subject of a pending appeal.

       25.     As a result of Lee Yaffe’s fraud, Mr. Shkreli has a $420,000 judgement

against him.


                                  COUNT I – FRAUD
                               (Martin Shkreli v. Lee Yaffe)

       26.     The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       27.     Lee Yaffe, by acts of omission, concealment, non-disclosure, and

misrepresentations, falsely advised Mr. Shkreli that making a $250,000 promissory note in

favor of George Yaffe was the “right thing” to do.

       28.     As a young entrepreneur who had recently started a biotech company,

Retrophin, Mr. Shkreli believed making a $250,000 promissory note to George Yaffe was

the “right thing” to do.

       29.     Mr. Shkreli believed accepting Lee Yaffe’s advice was necessary to remain

a respected figure in the healthcare industry.

       30.     In reliance on Lee Yaffe’s advice, Mr. Shkreli did make a promissory note

for $250,000 in favor of George Yaffe. See Exhibit “B.”

       31.     Since Mr. Shkreli had no legal obligations to pay any money to George

Yaffe, the promissory note is invalid and unenforceable under New York law.



                                                 6
     Case 1:19-cv-05084 Document 1 Filed 09/06/19 Page 7 of 7 PageID #: 7



      32.      Despite knowing the illegality and unenforceability of the promissory note,

Lee Yaffe directed his father George Yaffe to start an action to collect on the note. The

New York state court entered a default judgment in the amount of $420,000.

      33.      As a result of Lee Yaffe’s fraud, Mr. Shkreli has a $420,000 judgement

against him.

      34.      As a direct and proximate result of Mr. Shkreli’s reliance on the statements

and representations made to him by Lee Yaffe, Mr. Shkreli has suffered significant

damage.

      35.      The foregoing acts of Lee Yaffe were done intentionally, wantonly, willfully,

and maliciously, warranting the imposition of punitive damages.

      WHEREFORE, Mr. Shkreli demands entry of a judgment in his favor and against

Defendant Lee Yaffe for an amount to be determined at trial, including an award of

compensatory damages, punitive damages, pre- and post-judgment interests, costs, and

other such relief as this Court deems just and appropriate under the circumstances.



                                    Respectfully submitted,

                                    KANG HAGGERTY & FETBROYT LLC


                                    By:    s/ Edward T. Kang
                                           Edward T. Kang
                                           Kandis L. Kovalsky (Pro Hac Vice to be filed)
                                           Attorneys for Plaintiff, Martin Shkreli

Dated: September 6, 2019



                                             7
